


PRODUCT RESELLER AGREEMENT

between

HPIL HEALTHCARE, INC.

and

WORLD TRADITIONAL FUDOKAN SHOTOKAN KARATE-DO FEDERATION

dated as of

October 9, 2014

{00381034. }

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS   ARTICLE I DEFINITIONS 2 ARTICLE II APPOINTMENT AS RESELLER 5
Section 2.01 Limited Exclusive Appointment 5 Section 2.02 Status As Independent
Contractor. 5 Section 2.03 Right to Sell Competitive Products. 6 ARTICLE III NO
FRANCHISE OR BUSINESS OPPORTUNITY AGREEMENT 6 Section 3.01 No Franchise or
Business Opportunity Agreement. 6

 

ARTICLE IV TERMS OF AGREEMENT PREVAIL OVER RESELLER S PURCHASE

ORDER 6 Section 4.01 Terms of Agreement Prevail Over Reseller s Purchase Order.
6 ARTICLE V GENERAL RESELLER PERFORMANCE OBLIGATIONS 6 Section 5.01 Marketing
and Reselling Products 6 Section 5.02 Reporting and Recordkeeping. 7 Section
5.03 Authority to Perform Under this Agreement. 7 Section 5.04 Limited End User
Support. 8 Section 5.05 Government Approval. 8 Section 5.06 Prohibited Acts 8
ARTICLE VI SUPPLIER PERFORMANCE OBLIGATIONS 9 Section 6.01 Supplier Performance
Obligations 9 ARTICLE VII AGREEMENT TO PURCHASE AND SELL THE PRODUCTS 10 Section
7.01 Terms of the Sale 10 Section 7.02 Availability/Changes in Products. 10
ARTICLE VIII ORDERS PROCEDURE 10 Section 8.01 Purchase Order. 10 Section 8.02
Purchase Order Transaction Terms 10 Section 8.03 Supplier s Right to Accept or
Reject Purchase Orders. 11 Section 8.04 Cancellation of Purchase Orders. 11
Section 8.05 Minimum Order Commitments. 11

 

{00381034. }

i

--------------------------------------------------------------------------------

 


ARTICLE IX SHIPMENT AND DELIVERY 11 Section 9.01 Shipment. 11 Section 9.02
Delivery. 11 Section 9.03 Late Delivery 12 Section 9.04 Inspection 12 Section
9.05 Limited Right of Return 12 Section 9.06 Title and Risk of Loss 13 ARTICLE X
PRICE AND PAYMENT 13 Section 10.01 Price 13 Section 10.02 Shipping Charges,
Insurance and Taxes. 13 Section 10.03 Payment Terms 13 Section 10.04
Unsatisfactory Credit Status 13 Section 10.05 Invoice Disputes. 14 Section 10.06
Late Payments. 14 Section 10.07 No Set-off Right. 15 Section 10.08 Security
Interest 15 Section 10.09 Guaranty. 15 ARTICLE XI RESALE OF THE PRODUCTS 16
Section 11.01 Credit Risk on Resale to End Users. 16 Section 11.02 Resale
Prices. 16 ARTICLE XII COMPLIANCE WITH LAWS 16 Section 12.01 General Compliance
With Laws Representation and Warranty. 16 Section 12.02 General Compliance With
Laws Covenant. 16 ARTICLE XIII INTELLECTUAL PROPERTY RIGHTS 16 Section 13.01
Ownership. 16 Section 13.02 Supplier s Trademark License Grant. 17 Section 13.03
License to Translated Marketing Materials and Other Documentation 17 Section
13.04 Prohibited Acts. 17 Section 13.05 Supplier s Trademark Notices. 18 Section
13.06 No Continuing Rights. 18

 

{00381034. }

ii

--------------------------------------------------------------------------------

 


ARTICLE XIV AUDIT AND INSPECTION RIGHTS 18 Section 14.01 Audit Rights. 18
Section 14.02 Inspection Rights. 18 ARTICLE XV TERM; TERMINATION 19 Section
15.01 Initial Term. 19 Section 15.02 Renewal Term. 19 Section 15.03 Supplier s
Right to Terminate. 19 Section 15.04 Reseller s Right to Terminate 20 Section
15.05 Effect of Expiration or Termination. 20 Section 15.06 Post-term Resale
Period. 21 Section 15.07 Supplier s Buy-back Right. 21 ARTICLE XVI RESTRICTIVE
COVENANTS 22 Section 16.01 Protection of Confidential Information. 22 Section
16.02 Non-Solicitation. 23 Section 16.03 Non-Competition 23 Section 16.04 Blue
Penciling. 24 ARTICLE XVII REPRESENTATIONS AND WARRANTIES 24 Section 17.01
Reseller s Representations and Warranties. 24 Section 17.02 Limited Product
Warranty 24 Section 17.03 Warranty Limitations 25 Section 17.04 Extent of
Liability 25 Section 17.05 Warranties Disclaimer; Non-reliance 26 ARTICLE XVIII
INDEMNIFICATION 26 Section 18.01 Reseller General Indemnification. 26 Section
18.02 Supplier General Indemnification 27 Section 18.03 Exceptions and
Limitations on General Indemnification. 27 Section 18.04 Sole Remedy. 27 ARTICLE
XIX LIMITATION OF LIABILITY 28 Section 19.01 No Liability for Consequential or
Indirect Damages. 28 Section 19.02 Maximum Liability for Damages. 28

 

{00381034. }

iii

--------------------------------------------------------------------------------

 


ARTICLE XX MISCELLANEOUS 28 Section 20.01 Further Assurances. 28 Section 20.02
Entire Agreement 29 Section 20.03 Survival; Limitation of Actions. 29 Section
20.04 Notices. 29 Section 20.05 Interpretation. 30 Section 20.06 Headings. 30
Section 20.07 Severability. 30 Section 20.08 Amendment and Modification 31
Section 20.09 Waiver. 31 Section 20.10 Cumulative Remedies. 31 Section 20.11
Equitable Remedies. 31 Section 20.12 Assignment. 32 Section 20.13 Successors and
Assigns 32 Section 20.14 No Third-Party Beneficiaries. 32 Section 20.15 Choice
of Law. 32 Section 20.16 Arbitration 32 Section 20.17 Dispute Resolution. 33
Section 20.18 Counterparts. 33 Section 20.19 Force Majeure. 33 Section 20.20 No
Public Announcements or Trademark Use. 34

 

{00381034. }

iv

--------------------------------------------------------------------------------

 


PRODUCT RESELLER AGREEMENT

     This Product Reseller Agreement (the Agreement ), dated as of October 9,
2014 (the Effective Date ), is entered into by and between HPIL HEALTHCARE,
Inc., a Nevada (USA) corporation having its principal place of business at 7075
Gratiot Road, Suite 1, Saginaw, Michigan 48609, USA ( Supplier ), and WORLD
TRADITIONAL FUDOKAN SHOTOKAN KARATE-DO FEDERATION, a worldwide karate federation
organized in Switzerland having its principal place of business at
Etzelblickstrasse 1, CH-8834 Schindellegi, Switzerland ( Reseller , and together
with Supplier, the Parties , and each, a Party ).

RECITALS

     WHEREAS, Supplier is in the business of manufacturing and selling the
Products (as defined below);

     WHEREAS, Reseller is a worldwide karate federation that promotes the
principles of traditional karate through its national Members (as defined below)
throughout the world;

     WHEREAS, Reseller wishes to purchase the Products from Supplier and resell
these Products to End Users (as defined below) to and through its national
Members, subject to the terms and conditions of this Agreement; and

     WHEREAS, Supplier wishes to sell the Products to Reseller and appoint
Reseller as an exclusive reseller in the Territory (as defined below) under the
terms and conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants, terms and
conditions set out herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I
DEFINITIONS

     Capitalized terms have the meanings set out in this Section, or in the
Section in which they first appear in this Agreement.

      Action means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or other, whether at law, in equity or otherwise.

      Affiliate of a Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, this Person.

2

--------------------------------------------------------------------------------

 


      Business Day means any day except Saturday, Sunday or any other day on
which in United States of America or Switzerland is a legal holiday or a day on
which financial institutions or commercial banks are authorized or required by
Law to be closed for business.

      Claim means any Action made or brought against a Person entitled to
indemnification under Article XVIII.

      Control (and with correlative meanings, the terms Controlled by and under
common Control with ) means, regarding any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of another Person, whether through the ownership or voting securities,
by contract, or otherwise.

Defective means not conforming to the warranties in Section 17.02.

      Defective Goods means goods that are Defective, which for the avoidance of
doubt, includes any Nonconforming Goods accepted by Reseller under Section 9.04.

Delivery Point means a street address specified in the applicable Purchase
Order.

      End User means an individual who acquires a Product from a Member or
Reseller (or one of their Affiliates).

      Excess Product means a Product that, when counted together with all other
Products having the same model number and received by Reseller under the same
Purchase Order, is in excess of the quantities of the Products ordered under
that Purchase Order.

      Governmental Authority means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
the government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of this organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

      Governmental Order means any order, writ, judgment, injunction, decree,
stipulation, award or determination entered by or with any Governmental
Authority.

      Member means a national federation or association who is an official
member of Reseller in the Territory;

      Indemnified Party means Supplier Indemnified Party and Reseller
Indemnified Party, collectively.

      Indemnifying Party means Supplier Indemnifying Party and Reseller
Indemnifying Party, collectively.

      Intellectual Property Rights means all industrial and other intellectual
property rights comprising or relating to: (a) Patents; (b) Trademarks; (c)
internet domain names, whether or not

3

--------------------------------------------------------------------------------

 


Trademarks, registered by any authorized private registrar or Governmental
Authority, web addresses, web pages, website and URLs; (d) works of authorship,
expressions, designs and design registrations, whether or not copyrightable,
including copyrights and copyrightable works, software and firmware, application
programming interfaces, architecture, files, records, schematics, data, data
files, and databases and other specifications and documentation; (e) Trade
Secrets; (f) semiconductor chips, mask works and the like; and (g) all
industrial and other intellectual property rights, and all rights, interests and
protections that are associated with, equivalent or similar to, or required for
the exercise of, any of the foregoing, however arising, in each case whether
registered or unregistered and including all registrations and applications for,
and renewals or extensions of, these rights or forms of protection under the
Laws of any jurisdiction throughout in any part of the world.

      Law means any statute, law, ordinance, regulation, rule, code,
constitution, treaty, common law, Governmental Order or other requirement or
rule of law of any Governmental Authority.

      Minimum Order Commitment means the minimum order commitments as set out in
Exhibit A.

      Nonconforming Goods means any product received by Reseller from Supplier
under a Purchase Order that: (a) does not conform to the model number listed in
the applicable Purchase Order; or (b) on visual inspection, Reseller reasonably
determines are otherwise Defective.

Notify means to give Notice.

      Patents means all patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor s certificates, petty patents and patent utility
models).

      Person means any individual, partnership, corporation, trust, limited
liability entity, unincorporated organization, association, Governmental
Authority or any other entity.

      Personnel means agents, employees or subcontractors engaged or appointed
by Supplier or Reseller.

      Products means those products that are identified in Schedule 1, as
Supplier may amend in its sole discretion from time to time. For the purposes of
Article IX, Products are deemed to Include Nonconforming Goods.

Purchase Order means Reseller s then-current standard form purchase order.

      Purchase Order Transaction Terms means the terms specified by Reseller in
its Purchase Order under Section 8.02. For the avoidance of doubt, the term
Purchase Order Transaction Terms does not include any general terms or
conditions of any Purchase Order.

4

--------------------------------------------------------------------------------

 


      Representatives means a Party s Affiliates, employees, officers,
directors, partners, shareholders, agents, attorneys, third-party advisors,
successors and permitted assigns.

Reseller has the meaning set out in the preamble of this Agreement.

      Reseller Contract means any material contract or agreement to which
Reseller is a party or to which any of its material assets are bound.

Supplier has the meaning set out in the preamble of this Agreement.

      Supplier s Intellectual Property Rights means all Intellectual Property
Rights owned by or licensed to Supplier.

Supplier s Trademarks means all Trademarks owned or licensed by Supplier.

Territory has the meaning set out in Schedule 2.

      Trademarks means all rights in and to US and foreign trademarks, service
marks, trade dress, trade names, brand names, logos, trade dress, corporate
names and domain names and other similar designations of source, sponsorship,
association or origin, together with the goodwill symbolized by any of the
foregoing, in each case whether registered or unregistered and including all
registrations and applications for, and renewals or extensions of, these rights
and all similar or equivalent rights or forms of protection in any part of the
world.

      Trade Secrets means all inventions, discoveries, trade secrets, business
and technical information and know-how, databases, data collections, patent
disclosures and other confidential and proprietary information and all rights
therein.

US means the United States of America, including its territories and
possessions.

      Warranty Period has the meaning set out in the written warranty statement
provided by Supplier to End User as described in Section 17.02.

ARTICLE II
APPOINTMENT AS RESELLER

     Section 2.01 Limited Exclusive Appointment. Supplier hereby appoints
Reseller, and Reseller accepts the appointment, to act as an exclusive reseller
of Products to Members and/or End Users purchasing the Product in the Territory
during the Term and the Post-term Resale Period solely in accordance with the
terms and conditions of this Agreement. Supplier may, in its sole discretion,
sell the Products to any other Person who is not a Member.

     Section 2.02 Status As Independent Contractor. The relationship between
Supplier and Reseller is solely that of vendor and vendee. Nothing in this
Agreement creates any agency, joint venture, partnership or other form of joint
enterprise, employment or fiduciary relationship between the Parties or an
employee/employer relationship. Reseller is an independent contractor

5

--------------------------------------------------------------------------------

 


under this Agreement. Neither Party has any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement or undertaking
with any third party.

     Section 2.03 Right to Sell Competitive Products. This Agreement does not
preclude Supplier from entering into an agreement with any other Person related
to the sale or distribution of other goods or products that are similar to or
competitive with the Products.

ARTICLE III

NO FRANCHISE OR BUSINESS OPPORTUNITY AGREEMENT

     Section 3.01 No Franchise or Business Opportunity Agreement. The Parties
acknowledge that this Agreement is not a franchise or business opportunity
agreement and does not create a franchise or business opportunity relationship
between the Parties. If any provision of this Agreement is deemed to create a
franchise or business opportunity relationship between the Parties, then
Supplier may, on thirty (30) day s written Notice terminate this Agreement
subject to the Parties good faith negotiation during such interim period to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as a reseller agreement and not
a franchise or business opportunity agreement.

ARTICLE IV

TERMS OF AGREEMENT PREVAIL OVER RESELLER S PURCHASE ORDER

     Section 4.01 Terms of Agreement Prevail Over Reseller s Purchase Order.
This Agreement is expressly limited to the terms of this Agreement and the
Purchase Order Transaction Terms contained in the applicable Purchase Order. The
terms of this Agreement prevail over any terms or conditions contained in any
other documentation related to the subject matter of this Agreement and
expressly exclude any of Reseller s general terms and conditions contained in
any Purchase Order or other document issued by Reseller.

ARTICLE V

GENERAL RESELLER PERFORMANCE OBLIGATIONS

Section 5.01 Marketing and Reselling Products. Reseller shall, in good faith and
at its own expense:  

 

     (a) market, advertise, promote and resell the Products to End Users in the
Territory consistent with good business practice, in each case using its best
efforts to maximize the sales volume of the Products; (b) only resell or offer
to resell the Products that Reseller currently has in inventory or that have
been ordered from Supplier and which order has been accepted by Supplier as

6

--------------------------------------------------------------------------------

 


available for delivery to Reseller, unless Reseller has received prior written
authorization from Supplier; (c) develop and execute a marketing plan sufficient
to fulfill its obligations under this Agreement; (d) have sufficient knowledge
of the industry and products competitive with each Product (including
specifications, features and benefits) so as to be able to explain in detail to
the End Users:

(i)      the differences between the Product and competing products; and (ii)   
  information on standard protocols and features of each Product;

     (e) observe all reasonable directions and instructions given to it by
Supplier in relation to the marketing, advertisement and promotion of the
Products to the extent that these marketing materials, advertisements or
promotions refer to the Products or otherwise use Supplier s Trademarks; (f) in
any and all contact between Reseller and any End User, Reseller must identify to
the End User Reseller s full legal name, trade name, or both; (g) market,
advertise, promote and resell Products and conduct business in a manner that
reflects favorably at all times on Products and the good name, goodwill and
reputation of Supplier; (h) promptly Notify Supplier of any complaint or adverse
claim about any Product or its use of which Reseller becomes aware; (i)
prominently display a representative line of the Products, printed marketing
materials and sales aids at each of its Affiliate locations or events and ensure
that all the Products are in good working condition for the purposes of
conducting sales demonstrations to potential End Users; and

(j) promptly Notify Supplier of the existence of any Law applicable to the
Territory

with which Product must comply. Section 5.02 Reporting and Recordkeeping.
Reseller shall, at its own expense:

 

     (a) within ninety (90) days after the end of each delivery month of the
Term, submit to Supplier complete and accurate monthly reports of inventory,
marketing and sales of the Products and the name and address to whom the
Products are sold, in a computer-readable format and containing the scope of
information acceptable to Supplier; and (b) maintain books, records and accounts
of all transactions and activities covered by this Agreement and permit full
examination thereof by Supplier and its Representatives in accordance with
Article XIV.

     Section 5.03 Authority to Perform Under this Agreement. Reseller shall, at
its own expense, obtain and maintain required certifications, credentials,
licenses and permits necessary to conduct business in accordance with this
Agreement.

7

--------------------------------------------------------------------------------

 


     Section 5.04 Limited End User Support. On and after the Effective Date, for
a period of one (1) year following the sale of a Product to any End User,
Reseller shall, at its own expense: (a) ensure that an adequate number of
trained, capable and qualified technical Personnel with sufficient knowledge of
the Product are available during normal business hours to assist End Users; and
(b) respond to the End Users regarding the general operation and use of the
Product, including: (i) acting as a liaison between the End User and Supplier in
matters requiring Supplier s participation; (ii) providing general Product
information and configuration support on standard protocols and features; and
(iii) collecting relevant technical problem identification information.

     Except as explicitly authorized in this Agreement or in a separate written
agreement with Supplier, Reseller may not service, repair, modify, alter,
replace, reverse engineer or otherwise change the Products it sells to End
Users.

     Section 5.05 Government Approval. If at any time during the Term or the
Post-term Resale Period any notification, registration or approval is required
for giving legal effect in any applicable jurisdiction to this Agreement or the
transactions contemplated under this Agreement, Reseller shall: (a) immediately
take whatever steps may be necessary to properly notify, register or obtain
approval; (b) be responsible for any charges incurred in connection with
notifying, registering or obtaining this approval; and (c) keep Supplier
currently informed of its efforts regarding this Section 5.05.

     Supplier is not obligated to ship any Products or other materials to
Reseller under this Agreement until Reseller has provided Supplier with
satisfactory evidence that this approval, notification or registration is not
required or that it has been obtained.

     Section 5.06 Prohibited Acts. Notwithstanding anything to the contrary in
this Agreement, neither Reseller nor Reseller Personnel shall: (a) make any
representations, warranties, guarantees, indemnities, similar claims or other
commitments:

(i)      actually, apparently or ostensibly on behalf of Supplier, or (ii)     
to any End User regarding the Products, which representations, warranties,

guarantees, indemnities, similar claims or other commitments are additional to
or inconsistent

8

--------------------------------------------------------------------------------

 


with any then-existing representations, warranties, guarantees, indemnities,
similar claims or other commitments in this Agreement or any written
documentation provided by Supplier to Reseller; (b) engage in any unfair,
competitive, misleading or deceptive practices respecting Supplier, Supplier s
Trademarks or the Products, including any product disparagement or
bait-and-switch practices; (c) separate any accessories sold, bundled or
packaged with any Product from the Product or sell, license or distribute the
software on a standalone basis, or remove, translate or modify the contents or
documentation of or related to the software or accessories, including, without
limitation, any End User license agreements or warranty statements; (d) sell or
offer to sell any of the Products or other Supplier-branded products, other than
the Products purchased by Reseller from Supplier or from a distributor
authorized by Supplier to sell the same to Reseller; (e) sell, either directly
or indirectly, or assign or transfer, any Products to any Person when Reseller
knows or has reason to suspect that the Person may resell any or all of the
Products to a third party, including any third party reseller or distributor;
(f) sell or show any NFR Product (as defined in Section 6.01(e)) to any third
party, except to demonstrate the NFR Product to one or more prospective End
Users; or (g) during the Term and the Post-term Resale Period manufacture,
promote, market, sell or distribute Products using promotional information and
material, unless the promotional information or material was provided by
Supplier under Section 6.01(d).

ARTICLE VI
SUPPLIER PERFORMANCE OBLIGATIONS

Section 6.01 Supplier Performance Obligations. During the Term and the Post-term
Resale Period, Supplier shall:

 

     (a) provide any information and support in the Territory that may be
reasonably requested by Reseller regarding the marketing, advertising, promotion
and sale of Products sold to Reseller under this Agreement; (b) allow Reseller
to participate, at its own expense, in any marketing, advertising, promotion and
sales programs or events that Supplier may make generally available to its
authorized resellers of Products, provided that Supplier may alter or eliminate
any program at any time; (c) approve or reject, in its sole discretion, any
promotional information or material submitted by Reseller for Supplier s
approval within thirty (30) days of receipt; (d) provide promotional information
and material for use by Reseller in accordance with this Agreement; and (e)
provide to Reseller at no charge products that are not intended for resale ( NFR
Products ). Reseller shall promptly return all NFR Products to Supplier on the
expiration or

9

--------------------------------------------------------------------------------

 


earlier termination of this Agreement as provided for in Section 15.05(c)(i).
Supplier retains all rights, title and interest in and to all NFR Products
before, during and after the Term.

  ARTICLE VII   AGREEMENT TO PURCHASE AND SELL THE PRODUCTS   Section 7.01 Terms
of the Sale. Supplier shall sell Products to Reseller at the Prices

 

and on the terms and conditions set out in this Agreement. Section 7.02
Availability/Changes in Products. Supplier may, in its sole discretion:

 

(a)      remove Products from Schedule 1 without prior Notice to Reseller; and
(b)      add to the Products on Schedule 1 without prior Notice to Reseller; and
(c)      without prior Notice to Reseller, effect changes to any Products or

parts/accessories thereto (except where continued availability is required by
Law),

     in each case, without obligation to modify or change any Products
previously delivered or to supply new Products meeting earlier specifications.

ARTICLE VIII
ORDERS PROCEDURE

     Section 8.01 Purchase Order. Reseller shall issue all Purchase Orders in
written form via facsimile, e-mail or recognized international courier, and
cause all Purchase Orders to contain the Purchase Order Transaction Terms no
later than eleven (11) months prior the first delivery of the year covered by
the Purchase Order. Unless otherwise permitted by Supplier, Reseller shall
submit a single Purchase Order containing all orders for a given calendar year,
beginning with 2017. For purposes of clarity, the Purchase Order for all
Products to be delivered during the calendar year 2017 with the initial delivery
date of January 31, 2017 must be submitted by Reseller to Supplier no later than
February 28, 2016. By placing a Purchase Order, Reseller makes an offer to
purchase Products under the terms and conditions of this Agreement, including
the Purchase Order Transaction Terms, and on no other terms. Except regarding
the Purchase Order Transaction Terms, any variations made to the terms and
conditions of this Agreement by Reseller in any Purchase Order are void and have
no effect.

     Section 8.02 Purchase Order Transaction Terms. Reseller shall specify the
following information (collectively, the Purchase Order Transaction Terms ) in
each Purchase Order: (a) a list of Products to be purchased for the entire
calendar year, including the specified country in which the Products will be
sold to the End User; (b) quantities ordered for each respective delivery;

10

--------------------------------------------------------------------------------

 


(c) requested respective delivery dates, the first of which shall be no earlier
than eleven (11) months after the date of the Purchase Order; and              
(d) Delivery Point for each respective delivery.              

 

     Section 8.03 Supplier s Right to Accept or Reject Purchase Orders. Supplier
may, in its sole discretion, accept or reject any Purchase Order. Supplier may
accept any Purchase Order by confirming the order (whether by written
confirmation, invoice or otherwise) or by delivering the Products, whichever
occurs first. No Purchase Order is binding on Supplier unless accepted by
Supplier as provided in this Agreement.

Section 8.04 Cancellation of Purchase Orders.           (a) Supplier may, in its
sole discretion, without liability or penalty, cancel any

 

Purchase Order placed by Reseller and accepted by Supplier, in whole or in part:

     (i) if Supplier discontinues its sale of Products or reduces or allocates
its inventory of Products; (ii) if Supplier determines that Reseller is in
violation of its payment obligations under or has breached or is in breach of
this Agreement; or (iii) pursuant to Supplier s rights under Section 10.04.

(b)      Reseller shall have no right to cancel or amend any Purchase Order
submitted by

it.

     Section 8.05 Minimum Order Commitments. Reseller shall meet the Minimum
Order Commitments for the Term of this Agreement. If Reseller fails to achieve
the Minimum Order Commitments, Supplier may:

(a)      refuse to renew this Agreement under Section 15.02; or (b)      upon
thirty (30) day s written Notice, terminate this Agreement.

ARTICLE IX
SHIPMENT AND DELIVERY

     Section 9.01 Shipment. Unless expressly agreed to by the Parties in
writing, Supplier shall select the method of shipment of and the carrier for the
Products. Supplier may, in its sole discretion, without liability or penalty,
make partial shipments of Products to Reseller. Each shipment constitutes a
separate sale, and Reseller shall pay for the units shipped, whether the
shipment is in whole or partial fulfillment of a Purchase Order.

     Section 9.02 Delivery. Unless expressly agreed to by the Parties, Supplier
shall deliver the Products to the Delivery Point, using Supplier s or
manufacturer s standard methods for packaging and shipping the Products. All
Prices are CIF (Cost Insurance Freight), except that Reseller assumes
responsibility for and bears all expenses related to clearance of customs.

11

--------------------------------------------------------------------------------

 


     Section 9.03 Late Delivery. Any time quoted for delivery is an estimate
only; provided, however, that Supplier shall use commercially reasonable efforts
to deliver all Products on or before the requested delivery date. Subject to
Section 20.19, Supplier is not liable for or in respect of any loss or damage
arising from any delay in filling any order, failure to deliver or delay in
delivery. However, if Supplier delays shipment of all or any Products for more
than fifteen (15) Business Days after the estimated delivery date (the Delayed
Shipment Date ), then Reseller may, as its sole remedy therefor, cancel the
related Purchase Order regarding the delayed Products by giving Supplier Notice
within ten (10) days of the Delayed Shipment Date. No delay in the shipment or
delivery of any Product relieves Reseller of its obligations under this
Agreement, including accepting delivery of any remaining installment or other
orders of Products.

     Section 9.04 Inspection. Reseller shall inspect Products received under
this Agreement within one (1) day of receipt (the Inspection Period ) of the
Products and either accept or, if any Products are Nonconforming Goods or Excess
Products, reject these Products. Reseller will be deemed to have accepted the
Products unless it Notifies Supplier in writing of any Nonconforming Goods or
Excess Products during the Inspection Period and furnishes written evidence or
other documentation as required by Supplier. If Reseller timely Notifies
Supplier of any Nonconforming Goods or Excess Products, Supplier shall
determine, in its sole discretion, whether the Products are Nonconforming Goods
or Excess Products. If Supplier determines that the Products are Nonconforming
Goods or Excess Products, it shall either, in its sole discretion: (a) if the
Products are Nonconforming Goods, (i) replace the Nonconforming Goods with
Conforming Products, or (ii) refund the Price for the Nonconforming Goods; or
(b) if the Products are Excess Products, refund the Price for the Excess
Products together with all related shipping and handling expenses incurred by
Reseller in connection therewith.

Unless otherwise directed by Supplier, Reseller shall ship, at Supplier s
expense and risk of loss, all Nonconforming Goods and Excess Products to
Supplier s facility at the address provided in writing by Supplier. If Supplier
exercises its option to replace Nonconforming Goods, Supplier shall, after
receiving Reseller s shipment of Nonconforming Goods, if required by Supplier,
or as soon as reasonably practicable if return of the Nonconforming Goods is not
required by Supplier, ship to Reseller, at Reseller s expense and risk of loss,
the replaced Products to a location designated by Reseller.

Reseller acknowledges and agrees that the remedies set out in Section 9.04(a)
and Section 9.04(b) are Reseller s exclusive remedy for the delivery of
Nonconforming Goods or Excess Products, subject to Reseller s rights under
Section 17.02 and Section 17.04 regarding any Nonconforming Goods for which
Reseller has accepted delivery under this Section 9.04.

Section 9.05 Limited Right of Return. Except as provided under Section 9.04,

Section 17.02 and Section 17.04, all sales of Products to Reseller under this
Agreement are

12

--------------------------------------------------------------------------------

 


made on a one-way basis and Reseller has no right to return Products purchased
under this Agreement.

Section 9.06

Title and Risk of Loss.

     (a) Title to Products shipped under any Purchase Order passes to Reseller
upon receipt by Reseller at the Delivery Point.

     (b) Risk of loss to Products shipped under any Purchase Order passes to
Reseller upon Supplier s delivery of such Products to the carrier at the place
of shipment.

ARTICLE X
PRICE AND PAYMENT

     Section 10.01 Price. Reseller shall purchase the Products from Supplier at
the prices set out in Supplier s reseller price list in effect when the Supplier
accepts the related Purchase Order ( Prices ).

     Section 10.02 Shipping Charges, Insurance and Taxes. Supplier shall pay for
shipping charges and insurance costs to the Delivery Point in accordance with
the commercial terms selected by the Parties under Article IX. All Prices are
exclusive of all sales, use and excise taxes, and any other similar taxes,
duties and charges of any kind imposed by any Governmental Authority on any
amounts payable by Reseller under this Agreement. Reseller is responsible for
all charges, costs and taxes; provided, that, Reseller is not responsible for
any taxes imposed on, or regarding, Supplier s income, revenues, gross receipts,
Personnel or real or personal property or other assets.

     Section 10.03 Payment Terms. Supplier shall issue at the end of each month
a monthly invoice to Reseller for all Products delivered in that previous month.
Reseller shall pay all invoiced amounts due to Supplier within one hundred
twenty (120) days from the date of the invoice, except for any amounts disputed
by Reseller in good faith. Reseller shall make all payments in US dollars in
accordance with the wire instructions provided on the Invoice or otherwise in
writing from the Supplier.

     Section 10.04 Unsatisfactory Credit Status. Each issuance of a Purchase
Order to Supplier constitutes Reseller s representation and warranty that
Reseller can pay for the Products identified in the Purchase Order in accordance
with the terms of this Agreement. Reseller shall furnish Supplier with such
statements accurately and fairly evidencing Reseller s financial condition as
Supplier may, from time to time, reasonably request. Throughout the term,
Reseller shall be in compliance with all loan covenants and other obligations to
its lenders. Reseller shall Notify Supplier immediately of any and all events
that have had or may have a material adverse effect on Reseller s business or
financial condition, including any change in management, sale, lease or exchange
of a material portion of Reseller s assets, a change of Control or ownership, or
breach of any loan covenants or other material obligations of Reseller to its
lenders. If, at any

13

--------------------------------------------------------------------------------

 


time, Supplier determines in its sole but reasonable discretion that Reseller s
financial condition or creditworthiness is inadequate or unsatisfactory, then in
addition to Supplier s other rights under this Agreement, at law or in equity,
Supplier may without liability or penalty, take any of the following actions:
(a) on thirty (30) day s prior written Notice, modify the payment terms
specified in Section 10.03 for outstanding and future purchases, including
requiring Reseller to pay cash in advance or cash on delivery;

(b)      reject any Purchase Order received from Reseller; (c)      cancel any
previously accepted Purchase Orders; (d)      delay any further shipment of
Products to Reseller; (e)      stop delivery of any Products in transit in the
possession of a common carrier or

bailee and cause the Products in transit to be returned to Supplier;

(f)      on thirty (30) day s written Notice, terminate this Agreement; or (g) 
    accelerate the due date of all amounts owing by Reseller to Supplier.

     No actions taken by Supplier under this Section 10.04 (nor any failure of
Supplier to act under this Section 10.04) constitute a waiver by Supplier of any
of its rights to enforce Reseller s obligations under this Agreement including
the obligation of Reseller to make payments as required under this Agreement.

     Section 10.05 Invoice Disputes. Reseller shall Notify Supplier in writing
of any dispute with any invoice (along with substantiating documentation) within
thirty (30) days from the date of the invoice. Reseller will be deemed to have
accepted all invoices for which Supplier does not receive timely Notice of
disputes, and shall pay all undisputed amounts due under these invoices within
the period set out in Section 10.03. The Parties shall seek to resolve all
disputes expeditiously and in good faith in accordance with the dispute
resolution provisions set out in Section 20.17. Notwithstanding anything to the
contrary, Reseller shall continue performing its obligations under this
Agreement during any dispute, including, without limitation, Reseller s
obligation to pay all due and undisputed invoice amounts in accordance with the
terms and conditions of this Agreement.

     Section 10.06 Late Payments. Except for invoiced payments that Reseller has
successfully disputed, Reseller shall pay interest on all late payments,
calculated daily and compounded monthly, at the lesser of the rate of one and
one-half percent (1.5%) per month or the highest rate permissible under
applicable Law. Reseller shall also reimburse Supplier for all costs reasonably
incurred in collecting any late payments, including, without limitation,
attorneys fees. In addition to all other remedies available under this Agreement
or at Law (which Supplier does not waive by the exercise of any rights under
this Agreement), Supplier may (a) suspend the delivery of any Products if
Reseller fails to pay any undisputed amounts when due under this Agreement, (b)
terminate this Agreement under the terms of Section 15.03(a), and (c) proceed
against the Guaranty.

14

--------------------------------------------------------------------------------

 


     Section 10.07 No Set-off Right. Reseller shall not, and acknowledges that
it has no right, under this Agreement, any Purchase Order, any other agreement,
document or Law, to, withhold, offset, recoup or debit any amounts owed (or
become due and owing) to Supplier or any of its Affiliates, whether under this
Agreement or otherwise, against any other amount owed (or to become due and
owing) to it by Supplier or Supplier s Affiliates, whether relating to Supplier
s or its Affiliates breach or non-performance of this Agreement, any Purchase
Order, any other agreement between (a) Reseller or any of its Affiliates and (b)
Supplier or any of its Affiliates, or otherwise.

     Section 10.08 Security Interest. To secure Reseller s prompt and complete
payment and performance of any and all present and future indebtedness,
obligations and liabilities of Reseller to Supplier under this Agreement,
Reseller hereby grants Supplier a first-priority security interest, prior to all
other liens and encumbrances, in all inventory of products purchased under this
Agreement (including Products, Nonconforming Goods and Excess Products),
wherever located, and whether now existing or hereafter arising or acquired from
time to time, and in all accessions thereto and replacements or modifications
thereof, as well as all proceeds (including insurance proceeds) of the
foregoing. Reseller acknowledges that the security interest granted under this
Section 10.08 is a purchase-money security interest under Michigan law. Supplier
may file a financing statement for the security interest and Reseller shall
execute any statements or other documentation necessary to perfect Supplier s
security interest in the products. Reseller also authorizes Supplier to execute,
on Reseller s behalf, statements or other documentation necessary to perfect
Supplier s security interest in the products. Supplier is entitled to all
applicable rights and remedies of a secured party under applicable Law.

     Section 10.09 Guaranty. On or prior to March 15, 2016, Reseller shall have
obtained and provided to Supplier a true and correct copy of a guaranty of
payment with respect to Reseller s payment and other obligations under this
Agreement in the amount necessary to pay in full the Product ordered for
delivery during the first four (4) months of 2017 pursuant to the Purchase Order
(the Guaranty ). Upon the request of Supplier, the amount of the Guaranty shall
be increased to an amount determined in the same manner with respect to
subsequent years orders, which increases shall be obtained no later than thirty
(30) days after such request or March 15 of the year prior to the delivery year,
whichever is later. The Guaranty shall be issued by a financial institution
reasonably satisfactory to Supplier and be irrevocable without the prior written
consent of Supplier. Supplier agrees that it shall provide written consent for
the release of the Guaranty within fifteen (15) days after its receipt of all
amounts due under the terms of this Agreement; except that Supplier shall not be
required to provide consent to release the Guaranty if Reseller has breached or
is then in breach of this Agreement or if there remains any ongoing dispute
related to this Agreement. For purposes of clarity, without limitation of any
other purpose served by the Guaranty and in addition to any other remedies
available to Supplier, Supplier may proceed against the Guaranty in the event of
a Payment Failure that continues for ten (10) Business Days after Reseller s
receipt of written Notice of nonpayment.

15

--------------------------------------------------------------------------------

 


ARTICLE XI
RESALE OF THE PRODUCTS

     Section 11.01 Credit Risk on Resale to End Users. Reseller is responsible
for all credit risks regarding, and for collecting payment for, all products
(including Products) sold to third parties (including End Users), whether or not
Reseller has made full payment to Supplier for the products. The inability of
Reseller to collect the purchase price for any product does not affect Reseller
s obligation to pay Supplier for any Product.

     Section 11.02 Resale Prices. Reseller acknowledges and agrees that the
retail price of the Products as of the Effective Date it sells to third parties
(including End Users) shall be equivalent to fifty four dollars (US $54) per
unit, excluding applicable sales or other taxes.

ARTICLE XII
COMPLIANCE WITH LAWS

Section 12.01 General Compliance With Laws Representation and Warranty.

Reseller represents and warrants to Supplier that it is in compliance with all
Laws and Reseller Contracts applicable to this Agreement, the Products and the
operation of its business.

     Section 12.02 General Compliance With Laws Covenant. Reseller shall at all
times comply with all Laws except to the extent that the failure could not, in
the aggregate, reasonably be expected to have a material adverse effect on
Reseller s business or its ability to comply with its obligations under this
Agreement. Without limiting the generality of the foregoing, each Party shall at
all times, at its own expense, obtain and maintain all certifications,
credentials, authorizations, licenses and permits materially necessary to
conduct that portion of its business relating to the exercise of its rights and
the performance of its obligations under this Agreement.

ARTICLE XIII
INTELLECTUAL PROPERTY RIGHTS

     Section 13.01 Ownership. Subject to the express rights and licenses granted
by Supplier in this Agreement, Reseller acknowledges and agrees that: (a) any
and all Supplier s Intellectual Property Rights are the sole and exclusive
property of Supplier or its licensors; (b) Reseller shall not acquire any
ownership interest in any of Supplier s Intellectual Property Rights under this
Agreement; (c) any goodwill derived from the use by Reseller of Supplier s
Intellectual Property Rights inures to the benefit of Supplier or its licensors,
as the case may be; (d) if Reseller acquires any Intellectual Property Rights in
or relating to any product (including any Product) purchased under this
Agreement (including any rights in any Trademarks, derivative works or patent
improvements relating thereto), by operation of law, or

16

--------------------------------------------------------------------------------

 


otherwise, these rights are deemed and are hereby irrevocably assigned to
Supplier or its licensors, as the case may be, without further action by either
Party; and (e) Reseller shall use Supplier s Intellectual Property Rights solely
for the purposes of performing its obligations under this Agreement and only in
accordance with this Agreement and the instructions of Supplier.

     Section 13.02 Supplier s Trademark License Grant. This Agreement does not
grant either Party the right to use the other Party s or their Members or
respective Affiliates Trademarks except as set out under this Section 13.02.
Subject to the terms and conditions of this Agreement and any Trademark policies
subsequently amended or adopted from time to time by Supplier, Supplier hereby
grants to Reseller a non-exclusive, non-transferable and non-sublicensable
license to use Supplier s Trademarks in the Territory during the Term and the
Post-term Resale Period solely on or in connection with the promotion,
advertising and resale of the Products in accordance with the terms and
conditions of this Agreement. Reseller will promptly discontinue the display or
use of any Trademark to change the manner in which a Trademark is displayed or
used with regard to the Products when requested by Supplier. Other than the
express licenses granted by this Agreement, Supplier grants no right or license
to Reseller, by implication, estoppel or otherwise, to the Products or any
Intellectual Property Rights of Supplier.

Section 13.03 License to Translated Marketing Materials and Other

Documentation. To the extent that Reseller translates or causes to be
translated, any of Supplier s marketing materials, user manuals or other
documentation, Reseller hereby irrevocably assigns all copyrights in these
translations to Supplier, subject to a non-exclusive, non-transferable and
non-sublicensable license to Reseller, hereby granted by Supplier, to use the
translations in the Territory during the Term and the Post-term Resale Period
solely on or in connection with the promotion, advertising, resale or use of the
Products permitted under this Agreement.   Section 13.04 Prohibited Acts.
Reseller shall not: (a) take any action that may interfere with any of Supplier
s rights in or to Supplier s Intellectual Property Rights, including Supplier s
ownership or exercise thereof; (b) challenge any right, title or interest of
Supplier in or to Supplier s Intellectual Property Rights; (c) make any claim or
take any action adverse to Supplier s ownership of Supplier s Intellectual
Property Rights;

 

     (d) register or apply for registrations, anywhere in the world, for
Supplier s Trademarks or any other Trademark that is similar to Supplier s
Trademarks or that incorporates Supplier s Trademarks in whole or in confusingly
similar part;

(e) use any mark, anywhere, that is confusingly similar to Supplier s
Trademarks;

17

--------------------------------------------------------------------------------

 


     (f) engage in any action that tends to disparage, dilute the value of, or
reflect negatively on the products purchased under this Agreement (including
Products) or any Supplier Trademark; (g) misappropriate any of Supplier s
Trademarks for use as a domain name without prior written consent from Supplier;
and (h) alter, obscure or remove any of Supplier s Trademarks or trademark or
copyright notices or any other proprietary rights notices placed on the products
purchased under this Agreement (including Products), marketing materials or
other materials that Supplier may provide.

     Section 13.05 Supplier s Trademark Notices. Reseller shall ensure that all
Products sold by Reseller and all related quotations, specifications and
descriptive literature, and all other materials carrying Supplier s Trademark,
are marked with the appropriate trademark notices in accordance with Supplier s
instructions.

     Section 13.06 No Continuing Rights. On expiration or earlier termination of
this Agreement, subject to Reseller s rights under the Post-term Resale Period:

(a)      Reseller s rights under Section 13.02 cease immediately; and (b)     
Reseller shall immediately cease all display, advertising, promotion and use of
all

of Supplier s Trademarks and shall not thereafter use, advertise, promote or
display any trademark, trade name or product designation or any part thereof
that is similar to or confusing with Supplier s Trademarks or with any
trademark, trade name or product designation associated with Supplier or any
Product.

ARTICLE XIV
AUDIT AND INSPECTION RIGHTS

     Section 14.01 Audit Rights. On reasonable request, during the Term and
within one (1) year after the expiration or earlier termination of this
Agreement or the Post-term Resale Period, whichever is later, Supplier may audit
Reseller s files relating to its sales, marketing and inventory of Products
regarding transactions that took place in the immediately preceding twelve (12)
months. Supplier may conduct any audit under this Section 14.01 at any time
during regular business hours and no more frequently than semi-annually.

     Section 14.02 Inspection Rights. During the Term and the Post-term Sale
Period Reseller shall, on reasonable request, make available for physical
inspection by Supplier at any time during regular business hours:

(a)      any and all Products in Reseller s inventory; and (b)      the Reseller
s and its Members Affiliates locations and any other event location

organized and managed by either.

18

--------------------------------------------------------------------------------

 


     Notwithstanding the foregoing, and solely with respect to the Reseller s
and its Affiliates locations, Supplier cannot conduct an inspection under this
Section 14.02 more frequently than annually. Supplier shall be permitted to
conduct an inspection at each event location organized and managed by Reseller
or an Affiliate thereof.

ARTICLE XV
TERM; TERMINATION

     Section 15.01 Initial Term. The term of this Agreement commences on the
Effective Date and continues to December 31, 2019, unless and until terminated
as provided under this Agreement (the Initial Term ).

     Section 15.02 Renewal Term. On expiration of the Initial Term, this
Agreement automatically renews for additional successive three (3) year terms
unless and until either Party provides written Notice of nonrenewal at least
eleven (11) months before the end of the then-current term (each a Renewal Term
and together with the Initial Term, the Term ), or unless and until sooner
terminated as provided under this Agreement. If the Term is renewed for any
Renewal Term(s) under this Section 15.02, the terms and conditions of this
Agreement during each Renewal Term are the same as the terms in effect
immediately before the renewal, subject to any change in Prices payable for the
Products and payment terms during the applicable Renewal Term as set out in
Article X, changes to or in availability of the Products as set out in Section
7.02 or changes to the Minimum Order Commitments as set out in Exhibit A, which,
if unrevised, shall apply to the Renewal Term. In the event either Party
provides timely Notice of its intent not to renew this Agreement, then, unless
earlier terminated in accordance with its terms, this Agreement terminates on
the expiration of the then-current Term.

Section 15.03 Supplier s Right to Terminate. Supplier may terminate this
Agreement by providing written Notice to Reseller:

 

     (a) if Reseller fails to pay any amount when due under this Agreement (
Payment Failure ) and the failure continues for ten (10) Business Days after
Reseller s receipt of written Notice of nonpayment;

(b)      if within any twelve (12) month period, four (4) or more Payment
Failures occur; (c)      if Reseller materially breaches any provision of this
Agreement (other than a

Payment Failure), and either the breach cannot be cured or, if the breach can be
cured, it is not cured by Reseller within fifteen (15) days after Reseller s
receipt of written Notice of the breach;

(d)      under and in accordance with Section 3.01, Section 8.05 and Section
10.04; (e)      if Reseller is dissolved or liquidated or takes any corporate
action for such

purpose, becomes insolvent or files, or has filed against it, a petition for
voluntary or involuntary bankruptcy or under any other insolvency Law, makes or
seeks to make a general assignment for the benefit of its creditors or applies
for, or consents to, the appointment of a trustee, receiver or

19

--------------------------------------------------------------------------------

 


custodian for a substantial part of its property, or is generally unable to pay
its debts as they become due;

(f) if Reseller:

     (i) sells, leases, exchanges, transfers or disposes of a material portion
of Reseller s assets; (ii) merges or consolidates with or into any other Person,
unless the surviving

entity has a net worth greater than or equal to its net worth immediately before
the merger or consolidation; or (iii) undergoes a change of Control, in any case
without Supplier s prior written consent; or (g) in the event of a Force Majeure
Event affecting Reseller s performance under this Agreement for more than one
hundred eighty (180) consecutive days.

     Any termination under this Section 15.03 is effective on Reseller s receipt
of Supplier s written Notice of termination or any later date set out in the
Notice.

     Section 15.04 Reseller s Right to Terminate. Reseller may terminate this
Agreement by providing written Notice to Supplier: (a) if Supplier materially
breaches any material provision of this Agreement and either the breach cannot
be cured or, if the breach can be cured, it is not cured by Supplier within
fifteen (15) days after Supplier s receipt of written Notice of breach; (b) if
Supplier becomes insolvent or files, or has filed against it, a petition for
voluntary or involuntary bankruptcy or under any other insolvency Law, makes or
seeks to make a general assignment for the benefit of its creditors or applies
for, or consents to, the appointment of a trustee, receiver or custodian for a
substantial part of its property, or is generally unable to pay its debts as
they become due; or (c) in the event of a Force Majeure Event affecting Supplier
s performance under this Agreement for more than one hundred eighty (180)
consecutive days.

     Any termination under this Section 15.04 is effective on Supplier s receipt
of Reseller s written Notice of termination or any later date set out in the
Notice.

Section 15.05 Effect of Expiration or Termination.

     (a) The Term s expiration or earlier termination does not affect any rights
or obligations that: (i) are to survive the expiration or earlier termination of
this Agreement under

Section 20.03; and

     (ii) were incurred by the Parties before the expiration or earlier
termination; provided that if Supplier terminates this Agreement under Section
15.03(a), Section 15.03(b) or

20

--------------------------------------------------------------------------------

 


Section 15.03(c) all indebtedness of Reseller to Supplier of any kind is due and
payable within ten (10) Business Days of the effective date of the Term s
expiration or earlier termination without further Notice to Reseller.

     (b) Any Notice of termination under this Agreement automatically operates
as a cancellation of any deliveries of Products to Reseller that are scheduled
to be made after the effective date of termination, whether or not any orders
for the Products had been accepted by Supplier. Regarding any Products that are
still in transit on termination of this Agreement, Supplier may require, in its
sole and absolute discretion, that all sales and deliveries of the Products be
made on either a cash-only or certified check basis.

     (c) Subject to Section 15.06, upon the expiration or earlier termination of
this Agreement, Reseller shall promptly:

(i)      return to Supplier the NFR Products; (ii)      cease to represent
itself as Supplier s authorized reseller regarding the

Products, and shall otherwise desist from all conduct or representations that
might lead the public to believe that Reseller is authorized by Supplier to sell
the Products; (iii) destroy all documents and tangible materials (and any
copies) containing, reflecting, incorporating or based on Supplier s
Confidential Information; (iv) permanently erase all of Supplier s Confidential
Information from its computer systems, except for copies that are maintained as
archive copies on its disaster recovery backup systems, its information
technology backup systems, or both. Reseller shall destroy any copies on the
normal expiration of its backup files; and (v) certify in writing to Supplier
that it has complied with the requirements of this Section 15.05.

     (d) Subject to Section 15.05(a), the Party terminating this Agreement, or
in the case of the expiration of this Agreement, each Party, shall not be liable
to the other Party for any damage of any kind (whether direct or indirect)
incurred by the other Party by reason of the expiration or earlier termination
of this Agreement.

     Section 15.06 Post-term Resale Period. Subject to Section 15.07, on the
expiration or earlier termination of this Agreement, except for termination by
Supplier under Section 15.03(a), Section 15.03(b) or Section 15.03(c), Reseller
may, in accordance with the applicable terms and conditions of this Agreement,
sell off its existing inventories of Products for a period of four (4) months
following the last day of the Term (the Post-term Resale Period ).

     Section 15.07 Supplier s Buy-back Right. Within fifteen (15) days following
the Term s expiration or earlier termination, Reseller shall Notify Supplier in
writing of the description and quantity all Products in Reseller s remaining
inventory. In the Notice, the Reseller shall separately identify which of those
Products Reseller is then contractually obligated to resell to one or more End
Users ( Committed Products ). On or before the thirtieth (30th) day after
Supplier receives the Notice, Supplier may, in its sole discretion, offer to
purchase all or a portion of any remaining inventory (other than Committed
Products) free of all liens, claims

21

--------------------------------------------------------------------------------

 


or encumbrances, at a price equal to the lesser of Reseller s cost therefor and
Supplier s then prevailing reseller price. Reseller must accept Supplier s offer
and promptly deliver, at Reseller s expense and risk of loss, the ordered
Products to Supplier s designated carrier for delivery to Supplier. Repurchased
Products must be returned in their original packaging, unopened and undamaged.
Supplier shall pay the repurchase price to Reseller either by:

(a)      the issuance of a credit against any indebtedness of Reseller to
Supplier; or (b)      if the repurchase price exceeds the indebtedness, by
payment of the excess to

Reseller within ninety (90) days after delivery to Supplier.

ARTICLE XVI
RESTRICTIVE COVENANTS

     Section 16.01 Protection of Confidential Information. From time to time
during the Term, Supplier (as the Disclosing Party ) may disclose or make
available to Reseller (as the Receiving Party ) information about its business
affairs, goods and services, confidential information and materials comprising
or relating to Intellectual Property Rights, Trade Secrets, third-party
confidential information and other sensitive or proprietary information, as well
as the terms of this Agreement, whether orally or in written, electronic or
other form or media, and whether or not marked, designated or otherwise
identified as confidential (collectively, Confidential Information ).
Confidential Information does not include information that, at the time of
disclosure and as established by documentary evidence: (a) is or becomes
generally available to and known by the public other than resulting from,
directly or indirectly, any breach of this Article XVI by the Receiving Party or
any of its Representatives; (b) is or becomes available to the Receiving Party
on a non-confidential basis from a third-party source, provided that the third
party is not and was not prohibited from disclosing the Confidential
Information; (c) was known by or in the possession of the Receiving Party or its
Representatives before being disclosed by or on behalf of the Disclosing Party;
(d) was or is independently developed by the Receiving Party without reference
to or use of, in whole or in part, any of the Disclosing Party s Confidential
Information; or (e) must be disclosed under applicable Law.

     The Receiving Party shall, for so long as such information remains
Confidential Information: (i) protect and safeguard the confidentiality of the
Disclosing Party s Confidential Information with at least the same degree of
care as the Receiving Party would protect its own Confidential Information, but
in no event with less than a commercially reasonable degree of care;

22

--------------------------------------------------------------------------------

 


     (ii) not use the Disclosing Party s Confidential Information, or permit it
to be accessed or used, for any purpose other than to exercise its rights or
perform its obligations under this Agreement; and (iii) not disclose any
Confidential Information to any Person, except to the Receiving Party s
Representatives who must know the Confidential Information to assist the
Receiving Party, or act on its behalf, to exercise its rights or perform its
obligations under this Agreement.

     The Receiving Party shall be responsible for any breach of this Article XVI
caused by any of its Representatives. At any time during the Term, at the
Disclosing Party s written request, and on the expiration or earlier termination
of this Agreement, the Receiving Party and its Representatives shall, under
Section 15.05, promptly destroy all Confidential Information (including copies)
and all documents and tangible materials that contain, reflect, incorporate or
are based on Confidential Information received under this Agreement.

     Section 16.02 Non-Solicitation. Reseller agrees that during the Term and
for a period of one (1) year after the expiration or earlier termination of the
Term (the Restricted Period ), without obtaining the prior written consent of
Supplier, neither Reseller nor any of its

Representatives (each, a Restricted Person ) shall directly or indirectly, for
itself or on behalf of another Person, solicit business from or induce,
influence or encourage, any client, customer, supplier or other similar third
party of Supplier or any of its Affiliates related to the Product or that became
known to the Restricted Person directly or indirectly pursuant to any
Confidential Information to alter, terminate or breach its contractual or other
business relationship with Supplier or any of its Affiliates.

     Section 16.03 Non-Competition. Reseller agrees that during the Restricted
Period, without obtaining the prior written consent of Supplier, Reseller shall
not, and shall not permit any Restricted Person to, directly or indirectly, for
itself or on behalf of another Person, (i) engage in or assist others in
engaging in the delivery, distribution, marketing, merchandising, selling,
supplying, reselling, or otherwise promoting or disbursing any item that is
competitive with the Product in the Territory or the manufacturing of any item
that is competitive with the Product (collectively, the Restricted Business );
(ii) have an interest in any Person that engages directly or indirectly in the
Restricted Business in any capacity, including as a partner, shareholder,
member, employee, principal, agent, trustee or consultant; or (iii)
intentionally interfere in any material respect with the business relationships
(whether formed prior to or after the date of this Agreement) between Supplier
or its Affiliates and customers or suppliers of Supplier or its Affiliates.
Notwithstanding the foregoing, Reseller may own, directly or indirectly, solely
as an investment, securities of any Person traded on any national securities
exchange if Reseller is not a controlling Person of, or a member of a group
which controls, such Person and does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person.

23

--------------------------------------------------------------------------------

 


     Section 16.04 Blue Penciling. Reseller agrees that the duration, scope and
geographical area of the restrictions contained in this Article XVI are
reasonable. Upon a determination that any term or provision of this Article XVI
is invalid, illegal or unenforceable, the court may modify this Article XVI to
substitute the maximum duration, scope or geographical area legally permissible
under such circumstances to the greatest extent possible to effect the
restrictions originally contemplated by the Parties hereto.

ARTICLE XVII
REPRESENTATIONS AND WARRANTIES

     Section 17.01 Reseller s Representations and Warranties. Reseller
represents and warrants to Supplier that: (a) it is a worldwide karate
federation duly organized in Switzerland, validly existing and in good standing
in the jurisdiction of its formation; (b) it is qualified and licensed to do
business and in good standing in every jurisdiction where qualification and
licensing is required for purposes of this Agreement, except where the failure
to be so qualified, in the aggregate, could not reasonably be expected to
adversely affect its ability to perform its obligations under this Agreement;
(c) it has the full right, power and authority to enter into this Agreement, to
grant the rights and licenses granted under this Agreement and to perform its
obligations under this Agreement; (d) the execution of this Agreement by its
Representative whose signature is set out at the end hereof has been duly
authorized by all necessary action of Reseller; and (e) when executed and
delivered by each of Supplier and Reseller, this Agreement will constitute the
legal, valid and binding obligation of Reseller, enforceable against Reseller in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors
rights generally or the effect of general principles of equity (regardless of
whether considered in a proceeding at law or in equity).

Section 17.02 Limited Product Warranty. Subject to the provisions of Section
17.03,

Section 17.04 and Section 17.05, Supplier makes certain limited warranties
regarding the Products, except NFR Products, ( Limited Warranties ) solely to
and for the End User s benefit, which will either be:

(a)      included a written warranty statement with the Product; or (b)     
Supplier s standard limited warranty in force when the Product is delivered by

Reseller to End User.

     No warranty is extended to Reseller under this Agreement. Reseller shall
not provide any warranty regarding any Product other than the Supplier warranty
described in this Section 17.02.

24

--------------------------------------------------------------------------------

 


     Section 17.03 Warranty Limitations. Limited Warranties do not apply where
the Product: (a) has been subjected to abuse, misuse, neglect, negligence,
accident, improper testing, improper installation, improper storage, improper
handling, abnormal physical stress, abnormal environmental conditions or use
contrary to any instructions issued by Supplier; (b) has been reconstructed,
repaired or altered by Persons other than Supplier or its authorized
Representative; or (c) has been used with any third-party product, hardware or
product that has not been previously approved in writing by Supplier.

     Section 17.04 Extent of Liability. During the Warranty Period, regarding
any Defective Goods: (a) notwithstanding anything in this Agreement to the
contrary, Supplier s liability under any Limited Warranty is discharged, in
Supplier s sole discretion and at its expense, by:

(i)      repairing or replacing the Defective Goods; or (ii)      crediting or
refunding the Price of the Defective Goods, less any

applicable discounts, rebates or credits.

     (b) Reseller is responsible for all costs and risk of loss associated with
the delivery of Defective Goods to Supplier or its agent designated for this
purposes at a location provided by Supplier from time to time (subject to change
on receipt of Notice from Supplier) for warranty repair or replacement; and (c)
Supplier is responsible for all costs and risk of loss associated with the
delivery of repaired or replaced products to the Delivery Point.

     (d) Reseller is responsible for all costs and risk of loss associated with
the delivery and return of the repaired or replaced Products to End User.

     All claims for breach of a Limited Warranty must be received by Supplier no
later than thirty (30) days after the expiration of the limited Warranty Period
of the Product.

     Reseller has no right to return for repair, replacement, credit or refund
any Product except as set out in this Section 17.04 (or if otherwise applicable,
Section 9.04, Section 17.02, Section 17.04 and Article XVIII). Reseller shall
not reconstruct, repair, alter or replace any Product, in whole or in part,
either itself or by or through any third party.

     THIS SECTION 17.04 SETS FORTH RESELLER S SOLE REMEDY AND SUPPLIER S ENTIRE
LIABILITY FOR ANY BREACH OF ANY WARRANTY RELATING TO THE PRODUCTS.

25

--------------------------------------------------------------------------------

 


     Except as explicitly authorized in this Agreement or in a separate written
agreement with Supplier, Reseller shall not service, repair, modify, alter,
replace, reverse engineer or otherwise change the Products it sells to End
Users.

     Section 17.05 Warranties Disclaimer; Non-reliance. EXCEPT FOR THE LIMITED
EXPRESS WARRANTIES DESCRIBED IN SECTION 17.02, (A) NEITHER SUPPLIER NOR ANY
PERSON ON SUPPLIER S BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WHATSOEVER, INCLUDING ANY WARRANTIES OF: (i)
MERCHANTABILITY; (ii) FITNESS FOR A PARTICULAR PURPOSE; (iii) NON-INFRINGEMENT;
OR (iv) PERFORMANCE OF PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE
OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED AND (B) RESELLER
ACKNOWLEDGES THAT IT HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY
SUPPLIER, OR ANY OTHER PERSON ON SUPPLIER S BEHALF, EXCEPT AS SPECIFICALLY
DESCRIBED IN SECTION 17.02 OF THIS AGREEMENT.

ARTICLE XVIII
INDEMNIFICATION

     Section 18.01 Reseller General Indemnification. Subject to the terms and
conditions set out in Section 18.03, Reseller (as Reseller Indemnifying Party )
shall indemnify, hold harmless, and defend Supplier and its parent, officers,
directors, partners, members, shareholders, employees, agents, Affiliates,
successors and permitted assigns (collectively, Supplier Indemnified Party )
against any and all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs, or expenses
of whatever kind, including reasonable attorneys fees, fees and the costs of
enforcing any right to indemnification under this Agreement and the cost of
pursuing any insurance providers (collectively, Losses ), awarded against
Supplier Indemnified Party in a final non-appealable judgment, arising out of or
relating to any Claim of a third party: (a) relating to a material breach or
non-fulfillment of any representation, warranty or covenant under this Agreement
by Reseller Indemnifying Party or Reseller Indemnifying Party s Personnel; (b)
alleging or relating to any grossly negligent or more culpable act or omission
of Reseller Indemnifying Party or its Personnel (including any recklessness or
willful misconduct) in connection with the performance of its obligations under
this Agreement; (c) alleging or relating to any bodily injury, death of any
Person or damage to real or tangible personal property caused by the willful or
grossly negligent acts or omissions of Reseller Indemnifying Party or its
Personnel;

26

--------------------------------------------------------------------------------

 


     (d) relating to a purchase of a Product by any person or entity purchasing
directly or indirectly through Reseller Indemnifying Party and not directly
relating to a claim of Limited Warranty breach; or (e) relating to any failure
by Reseller Indemnifying Party or its Personnel to comply with any applicable
Laws.

     Section 18.02 Supplier General Indemnification. Subject to the terms and
conditions set out in Section 18.03, Supplier (as Supplier Indemnifying Party )
shall indemnify, hold harmless, and defend Reseller and its Members, officers,
directors, employees, agents, Affiliates, successors and permitted assigns
(collectively, Reseller Indemnified Party ) against any and all Losses awarded
against Reseller Indemnified Party in a final non-appealable judgment, arising
out of or resulting from any Claim of a third party alleging or relating to: (a)
a material breach or non-fulfillment of any representation, warranty or covenant
under this Agreement by Supplier Indemnifying Party or Supplier Indemnifying
Party s Personnel; (b) any grossly negligent or more culpable act or omission of
Supplier Indemnifying Party or its Personnel (including any recklessness or
willful misconduct) in connection with the performance of its obligations under
this Agreement; or (c) any bodily injury, death of any Person or damage to real
or tangible personal property caused by the willful or grossly negligent acts or
omissions of Supplier Indemnifying Party or its Personnel.

     Notwithstanding anything to the contrary in this Agreement, this Section
18.02 does not apply to any claim (whether direct or indirect) for which a sole
or exclusive remedy is provided for under another section of this Agreement,
including Section 9.04 and Section 17.04.

Section 18.03 Exceptions and Limitations on General Indemnification.

Notwithstanding anything to the contrary in this Agreement, no Indemnifying
Party is obligated to indemnify or defend an Indemnified Party against any claim
(whether direct or indirect) if the claim or corresponding Losses arise out of
or result from, in whole or in part, the Indemnified Party s or its Personnel s:
(a) gross negligence or more culpable act or omission (including recklessness or
willful misconduct); (b) bad faith failure to materially comply with any of its
obligations set out in this Agreement; or (c) use of the products purchased
under this Agreement (including Products) in any manner that does not materially
conform with the then-current usage instructions provided by Supplier.

Section 18.04 Sole Remedy. ARTICLE XVIII SETS FORTH THE ENTIRE

LIABILITY AND OBLIGATION OF SUPPLIER INDEMNIFYING PARTY AND THE SOLE

27

--------------------------------------------------------------------------------

 


AND EXCLUSIVE REMEDY FOR RESELLER INDEMNIFIED PARTY FOR ANY LOSSES

COVERED BY ARTICLE XVIII.

ARTICLE XIX
LIMITATION OF LIABILITY

     Section 19.01 No Liability for Consequential or Indirect Damages. EXCEPT
FOR OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
INDEMNIFICATION, LIABILITY FOR BREACH OF CONFIDENTIALITY, OR LIABILITY FOR
INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT IS
EITHER PARTY OR THEIR REPRESENTATIVES LIABLE FOR CONSEQUENTIAL, INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED DAMAGES, LOST PROFITS OR
REVENUES OR DIMINUTION IN VALUE, ARISING OUT OF OR RELATING TO ANY BREACH OF
THIS AGREEMENT, REGARDLESS OF: (A) WHETHER THE DAMAGES WERE FORESEEABLE; (B)
WHETHER OR NOT THE BREACHING PARTY WAS ADVISED OF THE POSSIBILITY OF THE
DAMAGES; AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) ON
WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER
REMEDY OF ITS ESSENTIAL PURPOSE.

  Section 19.02 Maximum Liability for Damages. EXCEPT FOR OBLIGATIONS TO MAKE
PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR INDEMNIFICATION,

 

LIABILITY FOR BREACH OF CONFIDENTIALITY, OR LIABILITY FOR INFRINGEMENT OR
MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT SHALL EACH PARTY S
AGGREGATE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT, WHETHER ARISING
OUT OF OR RELATED TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EXCEED TWO (2) TIMES THE TOTAL OF THE AMOUNTS PAID TO SUPPLIER UNDER
THIS AGREEMENT IN THE SIX (6) MONTH PERIOD PRECEDING THE EVENT GIVING RISE TO
THE CLAIM OR TWO HUNDRED THOUSAND DOLLARS ($200,000), WHICHEVER IS LESS. THE
FOREGOING LIMITATIONS APPLY EVEN IF THE NON-BREACHING PARTY S REMEDIES UNDER
THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.

ARTICLE XX
MISCELLANEOUS

     Section 20.01 Further Assurances. On a Party s reasonable request, the
other Party shall, at its sole cost and expense, execute and deliver all further
documents and instruments, and take all further acts, reasonably necessary to
give full effect to this Agreement.

28

--------------------------------------------------------------------------------

 


Section 20.02 Entire Agreement.

     (a) Subject to Article IV, this Agreement, including and together with the
Purchase Order Transaction Terms and all related exhibits, schedules,
attachments and appendices, constitutes the Parties sole and entire agreement
regarding the subject matter of this Agreement and therein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, regarding this subject matter.

     (b) Without limitation of anything contained in Section 20.02(a), Reseller
acknowledges that except for the representations and warranties contained in
Section 17.02, neither Reseller nor any other Person has relied on any other
express or implied representation or warranty, either written or oral, on behalf
of Supplier, including any representation or warranty arising from statute or
otherwise in Law.

     Section 20.03 Survival; Limitation of Actions. Subject to the limitations
and other provisions of this Agreement: (a) the Parties representations and
warranties contained herein and related exceptions, limitations or qualifiers
survive the expiration or earlier termination of this Agreement for a period of
twelve (12) months after the expiration or termination; and (b) any provision
that, to give proper effect to its intent, should survive expiration or
termination, survive the expiration or earlier termination of this Agreement for
the period specified therein, or if nothing is specified for a period of twelve
(12) months after expiration or termination.

     Notwithstanding any right under any applicable statute of limitations to
bring a claim, no lawsuit or other action based on or arising in any way out of
this Agreement may be brought by either Party after the applicable survival
period s expiration; provided, however, that the foregoing limitation does not
apply to the collection of any amounts due to Supplier under the Agreement; and
provided, further, that any claims asserted in good faith with reasonable
specificity and in writing by Notice before the applicable survival period s
expiration is not thereafter barred by the relevant period s expiration, and
these claims survive until finally resolved.

     Section 20.04 Notices. Each Party shall deliver all notices, requests,
consents, claims, demands, waivers and other communications under this Agreement
(each, a Notice ) in writing and addressed to the other Party at its address set
out below (or to any other address that the receiving Party may designate from
time to time in accordance with this section). Each Party shall deliver all
Notices by personal delivery, nationally recognized overnight courier or
certified or registered mail (in each case, return receipt requested, postage
prepaid). Notice given by facsimile or e-mail (with confirmation of
transmission) satisfies the requirements of this Section 20.04. Except as
otherwise provided in this Agreement, a Notice is effective only (a) on receipt
by the receiving Party, and (b) if the Party giving the Notice has complied with
the requirements of this Section.

29

--------------------------------------------------------------------------------

 


Notice to Supplier:

HPIL HEALTHCARE Inc.

7075 Gratiot Road, Suite 1 - Saginaw, Michigan 48609 (USA) Facsimile No.: 001
(248) 750-1016 e-mail: info@hpilhealthcare.com Attention: Louis Bertoli,
President and CEO

 

with a copy to:

Thrasher, Liss & Smith, LLC

Five Concourse Parkway, Suite 2600 - Atlanta, Georgia 30328 (USA) Facsimile: 001
(404) 760-0225 E-mail: gthrasher@tlslaw.com Attention: H. Grady Thrasher, IV

 

Notice to Reseller:

World Traditional Fudokan Shotokan Karate-Do Federation Etzelblickstrasse 1 -
CH-8834 Schindellegi (Switzerland) Facsimile No.: 0041 (044) 787-0203 E-mail:
president@wtfskf.org Attention: Ionel Bara, President

 

     Section 20.05 Interpretation. For purposes of this Agreement: (a) the words
include , includes and including are deemed to be followed by the words without
limitation ; (b) the word or is not exclusive; (c) the words herein , hereof ,
hereby , hereto and hereunder refer to this Agreement as a whole; (d) words
denoting the singular have a comparable meaning when used in the plural, and
vice-versa; and (e) words denoting any gender include all genders. Unless the
context otherwise requires, references in this Agreement: (x) to sections,
exhibits, schedules, attachments and appendices mean the sections of, and
exhibits, schedules, attachments and appendices attached to, this Agreement; (y)
to an agreement, instrument or other document means the agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means the
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. The Parties drafted this
Agreement without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The exhibits, schedules, attachments and appendices
referred to herein are an integral part of this Agreement to the same extent as
if they were set out verbatim herein.

Section 20.06 Headings. The headings in this Agreement are for reference only
and do not affect the interpretation of this Agreement.

 

     Section 20.07 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, the invalidity,
illegality or unenforceability does not affect any other term or provision of
this Agreement or invalidate or render unenforceable the term or provision in
any other jurisdiction. On a determination that any term or provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement to

30

--------------------------------------------------------------------------------

 


effect the Parties original intent as closely as possible in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

     Section 20.08 Amendment and Modification. No amendment to this Agreement is
effective unless it is in writing, identified as an amendment to this Agreement
and signed by an authorized representative of each Party.

Section 20.09 Waiver.

     (a) No waiver under this Agreement is effective unless it is in writing,
identified as a waiver to this Agreement and signed by an authorized
representative of the Party waiving its right.

     (b) Any waiver authorized on one occasion is effective only in that
instance and only for the purpose stated, and does not operate as a waiver on
any future occasion.

     (c) None of the following constitutes a waiver or estoppel of any right,
remedy, power, privilege or condition arising from this Agreement: (i) any
failure or delay in exercising any right, remedy, power or privilege or in
enforcing any condition under this Agreement; or (ii) any act, omission or
course of dealing between the Parties.

     Section 20.10 Cumulative Remedies. All rights and remedies provided in this
Agreement are cumulative and not exclusive, and the exercise by either Party of
any right or remedy does not preclude the exercise of any other rights or
remedies that may now or later be available at law, in equity, by statute, in
any other agreement between the Parties or otherwise. Notwithstanding the
previous sentence, the Parties intend that Reseller s rights under Section 9.04,
Section 17.04 and Article XVIII are Reseller s exclusive remedies for the events
specified therein.

     Section 20.11 Equitable Remedies. Reseller acknowledges and agrees that (a)
a breach or threatened breach by Reseller of any of its obligations under
Article XVI would give rise to irreparable harm to Supplier for which monetary
damages would not be an adequate remedy and (b) in the event of a breach or a
threatened breach by Reseller of any of these obligations, Supplier shall,
without the requirement of engaging in dispute resolution pursuant to Section
20.17, in addition to any and all other rights and remedies that may be
available to Supplier at law, at equity or otherwise in respect of this breach,
be entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
an arbitrator, without any requirement to post a bond or other security, and
without any requirement to prove actual damages or that monetary damages do not
afford an adequate remedy. Reseller agrees that it will not oppose or otherwise
challenge the appropriateness of equitable relief or the entry by an arbitrator
of an order granting equitable relief, in either case, consistent with the terms
of this Section 20.11.

31

--------------------------------------------------------------------------------

 


     Section 20.12 Assignment. Reseller may not assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of Supplier. Any purported assignment or delegation in violation of this
Section is null and void. No assignment or delegation relieves the assigning or
delegating Party of any of its obligations under this Agreement. Supplier may
assign any of its rights or delegate any of its obligations to any Affiliate or
to any Person acquiring all or substantially all of Supplier s assets without
the consent of Reseller.

Section 20.13 Successors and Assigns. This Agreement is binding on and inures to
the

benefit of the Parties and their respective permitted successors and permitted
assigns.

Section 20.14 No Third-Party Beneficiaries.

     (a) Except as set out in Section 20.14(b), this Agreement benefits solely
the Parties to this Agreement and their respective permitted successors and
permitted assigns and nothing in this Agreement, express or implied, confers on
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

     (b) The Parties hereby designate the Supplier s parent, officers,
directors, partners, members, shareholders, employees, agents, Affiliates,
successors and permitted assigns as third-party beneficiaries of Article XVIII
of this Agreement having the right to enforce Article XVIII.

     Section 20.15 Choice of Law. This Agreement, including all exhibits,
schedules, attachments and appendices attached hereto and thereto, and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the Laws of the State of Michigan (USA), without
regard to the conflict of laws provisions thereof to the extent these principles
or rules would require or permit the application of the Laws of any jurisdiction
other than those of the State of Michigan (USA). The Parties agree that the
United Nations Convention on Contracts for the International Sale of Goods does
not apply to this Agreement.

     Section 20.16 Arbitration. Subject to compliance with Section 20.17, each
Party agrees that any and all disputes or controversies between the Parties
arising out of or in connection with this Agreement shall be finally settled by
arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce; provided, a Party may seek a temporary restraining order,
preliminary injunction, or other provisional judicial relief if in its judgment
such action is necessary to avoid irreparable damage or to preserve the status
quo. Despite any such action for provisional relief, the Parties will continue
to participate in good faith in the procedures specified in this Section 20.16.
Each Party shall appoint one arbitrator who shall mutually appoint a third
arbitrator who shall be the sole arbitrator for the proceeding. The arbitration
shall be held, and any award shall be rendered, in Paris (France), in the
English language. The award may include reimbursement of the costs of the
arbitration (including, without limitation, reasonable attorney fees) to the
prevailing Party or a portion of such costs as determined by the arbitrator. An
award of the arbitrator shall be final and binding on the Parties

32

--------------------------------------------------------------------------------

 


and judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction.

     Section 20.17 Dispute Resolution. In the event of dispute, controversy or
claim arising out of or relating to this Agreement, or the breach, termination
or invalidity hereof (each, Dispute ), the Party seeking to settle the Dispute
shall deliver Notice (each, a Dispute Notice ) of the dispute to the other Party
as follows: (a) The Reseller shall send the Dispute Notice to the CEO of
Supplier in accordance with Section 20.04 (or to another person of equivalent or
superior position designated by Supplier in a written Notice to Reseller).

     (b) The Supplier shall send the Dispute Notice to the President of Reseller
in accordance with Section 20.04 (or to another person of equivalent or superior
position designated by Reseller in a written Notice to Supplier).

     (c) The Parties shall negotiate in good faith to resolve the Dispute. If
the Parties are unable to resolve any Dispute within thirty (30) days after the
applicable Dispute Notice s delivery, either Party may file an arbitration
action in accordance with the provisions of Section 20.16.

     Section 20.18 Counterparts. This Agreement may be executed in counterparts,
each of which is deemed an original, but all of which together are deemed to be
one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission is deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.

     Section 20.19 Force Majeure. No Party shall be liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for any failure or delay in fulfilling or performing any term of this Agreement
(except for any obligations to make payments to the other Party under this
Agreement), when and to the extent the failure or delay is caused by or results
from acts beyond the impacted Party s ( Impacted Party ) reasonable control,
including the following force majeure events ( Force Majeure Events : (a) acts
of God; (b) flood, fire, earthquake or explosion; (c) war, invasion, hostilities
(whether war is declared or not), terrorist threats or acts, riot or other civil
unrest; (d) requirements of Law; (e) actions, embargoes or blockades in effect
on or after the date of this Agreement; (f) action by any Governmental
Authority; (g) national or regional emergency; (h) strikes, labor stoppages or
slowdowns or other industrial disturbances; and (i) shortage of adequate power
or transportation facilities. The Impacted Party shall give Notice within
fifteen (15) days of the Force Majeure Event to the other Party, stating the
period of time the occurrence is expected to continue. The Impacted Party shall
use diligent efforts to end the failure or delay and ensure the effects of the
Force Majeure Event are minimized. The Impacted Party shall resume the
performance of its obligations as soon as reasonably practicable after the
removal of the cause. In the event that the Impacted Party s failure or delay
remains uncured for a period of one hundred eighty (180)

33

--------------------------------------------------------------------------------

 


consecutive days following written Notice given by it under this Section 20.19,
either Party may thereafter terminate this Agreement on immediately upon giving
written Notice.

     Section 20.20 No Public Announcements or Trademark Use. Unless expressly
permitted under this Agreement, Reseller shall not: (a) make any statement
(whether oral or in writing) in any press release, external advertising,
marketing or promotion materials regarding Supplier or its business unless:

(i)      it has received the express written consent of Supplier, or (ii)     
it must do so by Law or under the rules of any stock exchange to which it

is subject; or

     (b) use Supplier s Trademarks, service marks, trade names, logos, symbols
or brand names, in each case, without the prior written consent of Supplier.

[THIS SPACE LEFT INTENTIONALLY BLANK.

SIGNATURES CONTAINED ON THE FOLLOWING PAGE.]

34

--------------------------------------------------------------------------------

 


     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the Effective Date.

HPIL HEALTHCARE, Inc. a Nevada (USA) corporation.

By: /s/ Louis Bertoli

Louis Bertoli, President and CEO

WORLD TRADITIONAL FUDOKAN SHOTOKAN KARATE-DO FEDERATION a worldwide karate
federation organized in Switzerland.

By: /s/ Ionel Bara

Ionel Bara, President

35

--------------------------------------------------------------------------------

 


SCHEDULE 1

PRODUCT LIST

The IFLOR Stimulating Massage Device Standard Version, containing a single
calibrated massage frequency, with the final form(s) and Product Specifications
set forth on Exhibit B as agreed to and approved by the parties on or before
June 30, 2015, is covered by the following Patents held by Supplier:

Country   Patent Number   Country Patent Number   Albania   1117363   Luxembourg
1117363   Australia   781667   Macedonia 1117363   Austria   1117363   Mexico
232187   Belgium   1117363   Monaco 1117363   Brazil   Pi0006971-0   Morocco
25234   Bulgaria P - 63657   Netherlands 1117363   Canada   2,345,653   New
Zealand 510784   China   Zl008015732   Norway 319700   Croatia   P20010242 a
Poland 194176   Cyprus   1117363   Portugal 1117363   Czech   Pv2001-1116  
Romania 1117363   Denmark   1117363   Russia 2246925   Finland   1117363  
Singapore 79867   France   1117363   Slovakia PV0437-2001S   Germany   1117363  
Slovenia 1117363   Greece   1117363   South Africa 2001/2557   Hungary   103981
  South Korea 10-0716837   India   207367   Spain 1117363   Ireland   1117363  
Sweden 1117363   Israel   142290   Switzerland/Liechtenstein 1117363   Italy  
1310051-1117363   Turkey TR200100914 B Japan   4154711   Ukraine 2001-032119  
Latvia   1117363   United Kingdom 1117363   Lithuania   1117363   United States
Of America US 6,685,660 B1

 

36

--------------------------------------------------------------------------------

 


SCHEDULE 2

TERRITORY

The Reseller s Territory refers to the territory where the Reseller is permitted
to sell the

Products, in particular only through the Reseller s Members and its official
affiliates (i.e. Clubs, Gyms, and Associations). The Territory is also
applicable to permit the Reseller to sell the Products to the amateurs
participating in and fans in attendance at all national, inter-national and
world championships of the specialties of Fudokan-Traditional Shotokan
Karate-Do, as well as during lessons, trainings, seminars with instructors,
referees, judges and black belts at the highest level, organized and managed by
the Reseller or its Members located in:

Countries In Which Members Are Located As Of Effective Date

Albania Finland New Zealand Algeria France Nigeria Andorra Georgia Norway Angola
Germany Pakistan Argentina Greece Poland Armenia Hungary Portugal Australia
Iceland Qatar Austria India Romania Azerbaijan Indonesia Russian Federation
Barbados Iran San Marino Belarus Ireland Saudi Arabia Belgium Israel Serbia
Bosnia/Herzegovina Italy Seychelles Brazil Jamaica Slovakia Bulgaria Japan
Slovenia Canada Kazakhstan South Africa Chile Kenya Spain China Kuwait Sri Lanka
Colombia Latvia Sweden Congo Liechtenstein Switzerland Costa Rica Lithuania
Trinidad And Tobago Croatia Luxembourg Turkey Cuba Macedonia Turkmenistan Cyprus
Malta Ukraine Czech Republic Mauritius United Arab Emirates Denmark Mexico
United Kingdom Dominican Republic Moldova United States Of America Egypt Morocco
Uzbekistan Estonia Netherlands Venezuela

 

37

--------------------------------------------------------------------------------

 


EXHIBIT A MINIMUM ORDER COMMITMENTS Minimum Order Commitments:

 

Period Number of Products Units Ordered   January 2017 December 2017 360,000 (1)
January 2018 December 2018 570,000 (2) January 2019 December 2019 570,000 (2)
Total for Term 1,500,000  

 

(1) Applicable Monthly Minimum Order Commitments: 15,000 Units of Product.

(2) Applicable Monthly Minimum Order Commitments: 45,000 Units of Product.

38

--------------------------------------------------------------------------------

 


EXHIBIT B

PRODUCT SPECIFICATIONS

The Product, personalized for the Reseller and for the Reseller s Members, is
the Official Stimulating Massage Device for the World Traditional Fudokan
Shotokan Karate-Do Federation in the Territory, and is composed of:

 * No. 1 IFLOR Stimulating Massage Device Standard Version, batteries included;
 * No. 1 instruction booklet, in color;
 * No. 1 packaging, in color;

39